Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 1 of 16 PageID 2417




                              UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

 HINES INTERESTS LIMITED PARTNERSHIP,
 URBAN OAKS BUILDERS, LLC, 1662
 MULTIFAMILY LLC, HINES 1662 MULTIFAMILY,
 LLC, HINES INVESTMENT MANAGEMENT
 HOLDINGS LIMITED PARTNERSHIP, HIMH GP,
 LLC, HINES REAL ESTATE HOLDINGS LIMITED
 PARTNERSHIP and JCH INVESTMENTS, INC.,

                        Plaintiffs,

 v.                                                            Case No: 6:18-cv-1147-Orl-22DCI

 SOUTHSTAR CAPITAL GROUP I, LLC,
 COTTINGTON ROAD TIC, LLC, DURBAN ROAD
 TIC, LLC, COLLIS ROOFING, INC., DA PAU
 ENTERPRISES, INC., FLORIDA CONSTRUCTION
 SERVICES, INC., STRUCTURAL CONTRACTORS
 SOUTH, INC., NAVIGATORS SPECIALTY
 INSURANCE COMPANY, GEMINI INSURANCE
 COMPANY and IRONSHORE SPECIALTY
 INSURANCE COMPANY,

                        Defendants.


                                               ORDER

        This cause comes before the Court on Gemini Insurance Company’s Motion for leave to

 conduct jurisdictional discovery (Doc. 62, 64) filed on September 26, 2018. The Magistrate Judge

 Irick has submitted a Report recommending that the Motion be denied and the case be remanded

 (Doc. 67). Gemini Insurance has filed an Objection to the Report and Recommendation (Doc. 68)

 and the Hines Entities have filed their Response to the Objection (Doc. 69). Because the Court

 finds that it lacks subject matter jurisdiction, Gemini’s request for jurisdictional discovery will be

 denied and the case will be remanded.

                                          I.      BACKGROUND
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 2 of 16 PageID 2418




        On June 7, 2018, Plaintiffs filed this declaratory judgment action against Defendants in

 state court seeking a ruling that the insurance company defendants – Gemini Insurance Company,

 Navigators Specialty Insurance, and Ironshore Specialty Insurance Company (collectively, the

 “Insurer Defendants”) – were obligated to provide a defense on Plaintiffs’ behalf against claims of

 defective construction in a separate state court lawsuit brought by the owner of an apartment

 complex that Plaintiffs constructed in Celebration, Florida. Doc. 2.

        In removing the case from state court on July 17, 2018, Gemini Insurance asserted in its

 Notice of Removal (Doc. 1) the parties’ diversity of citizenship as the basis of federal subject

 matter jurisdiction, 28 U.S.C. §1332. Gemini Insurance asserted that there was complete diversity

 of citizenship between the parties because all of the Plaintiffs were citizens of Texas (Doc. 1 at ¶

 47), and all of the Defendants were “citizens of Arizona, Connecticut, Delaware, Florida, and New

 York” at the time of removal. Doc. 1 at ¶ 48.

        On August 31, 2018, one of the Hines Entities, Plaintiff Urban Oaks Builders, LLC, filed

 a Chapter 11 petition in the Bankruptcy Court for the Southern District of Texas, Houston Division,

 and filed a Motion to Transfer Venue to that court a few days later on September 4, 2018. (Docs.

 46, 47). On September 12, 2018, Magistrate Judge Irick entered an Order to Gemini Insurance, as

 the removing party, to show cause why the case should not be remanded to state court for lack of

 subject matter jurisdiction (Doc. 53). The lengthy and detailed Order to Show Cause stated that

 Gemini Insurance had not established the citizenship of many of the Plaintiffs and several of the

 Defendants, including Gemini’s own citizenship, and warned that Gemini’s “[f]ailure . . . to

 properly allege federal diversity jurisdiction may result in the case being remand[ed] to state

 court.” Id.; see Hedge Capital Inv. Ltd. v. Sustainable Growth Grp. Holdings LLC, 593 F. App’x

 937, 940 (11th Cir. 2014) (unpublished) (“Complete diversity is an absolute requirement for a

 federal court to have jurisdiction under 28 U.S.C. § 1332.”). In the Notice of Removal, Gemini


                                                 -2-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 3 of 16 PageID 2419




 consistently erred in identifying a number of Plaintiffs and Defendants as Delaware or Florida

 “limited liability companies” even though the state of organization of a limited liability company

 does not define the citizenship of a limited liability company because the citizenship of the LLC

 is that of each of its members. Doc. 53 at 5. Judge Irick also identified several instances of

 contradictory information between Gemini’s representations in the Notice of Removal as to certain

 parties’ or their member’s or partner/owner’s citizenship1 and the information documented in the

 supporting attachments for these entities. Id. at 5-10.

          Plaintiffs, the Hines Entities, (although not required to) filed a Response to the Order to

 Show Cause on September 19, 2018 affirmatively representing that “diversity jurisdiction [did]

 not exist” because members of the Hines Entities included citizens of Arizona, as were certain

 Defendants, “which defeats diversity jurisdiction.” Doc. 60 at 2. Plaintiffs’ Response stated that

 “multiple investor members” of Plaintiff 1662 Multifamily LLC were citizens of Arizona2 and

 Defendant Ironshore was an Arizona corporation and citizen; thus, the citizenship of various

 members of the Hines Entities defeated diversity jurisdiction.3 Doc. 60 at 2-3.

          On September 26, 2018, Gemini Insurance filed a timely response to the Order to Show

 Cause, conceding that it had only “been able to identify some of Plaintiffs’ members and partners

 based on publicly available information.” Doc. 62 at 2 (emphasis added). Specifically, Gemini was



          1
            Issues were raised with the allegations of citizenship for Urban Oaks Builders, LLC; 1662 Multifamily,
 LLC; Hines 1662 Multifamily, LLC; Hines Investments Management Holdings Limited Partnership; HIMH GP,
 LLC; Hines Real Estate Holdings Limited Partnership; JCH Investments, Inc.; Hines Interests Limited Partnership;
 Hines Holdings, Inc.; Gemini Insurance Co.; Navigators Specialty Insurance Company. Doc. 53 at 5-10.
          2
            The representation was supported by the Affidavit of Richard Heaton, Vice President- Legal/Assistant
 Secretary of JCH Investments, Inc. (Doc. 60-1). Plaintiffs also erroneously contended that the citizenship of HIMH
 GP LLC—the managing general partner of Hines Investment Management Holdings Limited Partnership—would
 destroy diversity because HIMH GP LLC was a “citizen” of Delaware based on where the LLC was organized.
 However, the LLC’s state of organization does not determine the citizenship of an LLC; rather, an LLC is a citizen
 of every state in which each of its individual members are citizens. See, e.g., Rolling Greens MHP, L.P. v. Comcast
 SCH Holdings LLC, 374 F.3d 1020, 1021-22 (11th Cir. 2004).
          3
            Plaintiffs requested that, if the Court required additional evidence to assess whether diversity of citizenship
 did not exist (such as the identities and citizenships of the members of the LLCs and limited partnerships), the Court
 grant an extension of time and leave to provide the information in camera for the Court’s review “given the
 confidential nature of its investors” from the public record.
                                                           -3-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 4 of 16 PageID 2420




 unable to identify all the members of two entities: (a) 1662 Multifamily LLC and (b) Hines 1662

 Multifamily, LLC. See id. at 3-4. In an effort to discover the identity of the members of 1662

 Multifamily LLC and Hines 1662 Multifamily, LLC, Gemini requested Plaintiffs to voluntarily

 disclose the identities of those members and their citizenship at the time of removal. Id. at 4. The

 Hines Entities declined to do so on the basis that such information was confidential. Id. Gemini

 Insurance subsequently requested leave of this Court to conduct limited written jurisdictional

 discovery (interrogatories and requests for production) to “resolve the factual dispute regarding

 diversity jurisdiction.” Id. Gemini Insurance claimed the information was not publicly available,

 although it acknowledged that it had been able to obtain some publicly available information4

 regarding the partners and members of the Hines Entities. Gemini Insurance maintained that the

 Insurer Defendants are citizens of Delaware, Connecticut, Arizona, and New York.5 Id. at 7.

          On October 1, 2018, the Court referred to Magistrate Judge Irick Gemini Insurance’s

 request for jurisdictional discovery and the issue of whether complete diversity of citizenship and

 federal subject matter jurisdiction existed at the time of removal. On October 15, 2018, Magistrate

 Judge Irick issued a Report & Recommendation recommending that the Court deny Gemini

 Insurance’s request for jurisdictional discovery and immediately remand the case to state court.

 Doc. 67. On October 29, 2018, Gemini Insurance filed an Objection to the Report and

 Recommendation (Doc. 68), and, on November 12, 2018, the Hines Entities filed their Response

 to Gemini Insurance’s Objection (Doc. 69). The matter is now ripe for the Court’s determination



          4
             Gemini Insurance had erroneously represented that certain of the Plaintiff-limited-partnership entities had
 the citizenship of the “sole general partner,” even though the Court is required to consider the citizenship of all the
 general partners and all the limited partners for a limited partnership. See Doc. 64 at 3-4.
           5
             Judge Irick continued to question whether Gemini Insurance had established its own citizenship, because it
 relied on a document (Doc. 62-9) that appeared to be from sometime between 2013 and 2015, which was more than
 two years prior to the case being removed, and there was no indication whether the information contained in the
 document, particularly concerning Gemini Insurance’s state of incorporation or principal place of business, changed
 prior to the removal of this case. Despite the ambiguity, Judge Irick presumed that Gemini was a citizen of Delaware
 and Connecticut for purposes of his Report and Recommendation, because the assumption had no impact on the
 ultimate recommendation to remand the case. Doc. 67 at 4 n.5.
                                                          -4-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 5 of 16 PageID 2421




 as to whether Gemini Insurance established complete diversity of citizenship between the parties

 at the time the case was removed or is entitled to jurisdictional discovery.

                                      II.     STAND FOR REVIEW

        District courts review de novo any portion of a magistrate judge’s disposition of a

 dispositive motion to which a party has properly objected. Fed. R. Civ. P. 72(b)(3); Ekokotu v.

 Fed. Express Corp., 408 F. App’x 331, 336 n.3 (11th Cir. 2011) (per curiam). The district judge

 may reject, modify, or accept in whole or in part the magistrate judge’s recommended disposition,

 among other options. Fed. R. Civ. P. 72(b)(3). De novo review of a magistrate judge’s findings of

 fact must be “independent and based upon the record before the court.” LoConte v. Dugger, 847

 F.2d 745, 750 (11th Cir. 1988). The district court “need only satisfy itself that there is no clear

 error on the face of the record” in order to affirm a portion of the Magistrate Judge’s

 recommendation to which there is no timely objection. Fed. R. Civ. P. 72 advisory committee’s

 note (1983) (citations omitted); see also Gropp v. United Airlines, Inc., 817 F. Supp. 1558, 1562

 (M.D. Fla. 1993).

                                            III.     ANALYSIS

        It goes almost without saying that “[f]ederal courts are courts of limited jurisdiction.”

 Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003) (quoting

 Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)). For this reason, “[t]he rule of

 construing removal statutes strictly and resolving doubts in favor of remand . . . is well-

 established.” Miedema v. Maytag Corp., 450 F.3d 1322, 1328–29 (11th Cir. 2006), abrogated on

 other grounds by Dudley v. Eli Lilly and Co., 778 F.3d 909 (11th Cir. 2014). Gemini does not

 dispute Judge Irick’s description of the foundational legal principles governing the removal of

 cases based on diversity jurisdiction, which is an accurate statement of the law; Gemini disputes

 only the application of the Eleventh Circuit’s decision in Lowery v. Alabama Power Co., 483 F.3d


                                                   -5-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 6 of 16 PageID 2422




 1184 (11th Cir. 2007), to the facts of this case and the denial of Gemini’s request for jurisdictional

 discovery.

        A defendant may remove any civil action from state to federal court over which the federal

 court has original jurisdiction. 28 U.S.C. § 1441(a). “The existence of federal jurisdiction is tested

 at the time of removal.” Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-95 (11th

 Cir. 2008). “If at any time before final judgment it appears that the district court lacks subject

 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). “A removing defendant

 bears the burden of proving proper federal jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d

 967, 972 (11th Cir. 2002).

        A federal court has diversity jurisdiction over civil actions where there is complete

 diversity of citizenship among the opposing parties and the amount in controversy exceeds

 $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a). There is complete diversity where

 “no plaintiff is a citizen of the same state as any defendant.” Travaglio v. Am. Express Co., 735

 F.3d 1266, 1268 (11th Cir. 2013). An individual is a citizen of the state in which he is domiciled,

 which is the state where the individual maintains his “true, fixed, and permanent home[.]”

 McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002). A corporation is a citizen of the

 state in which it is incorporated and the state in which the corporation’s principal place of business

 is located. 28 U.S.C. § 1332(c)(1). And an unincorporated business entity, such as a partnership or

 limited liability company, is a citizen of every state in which each of its individual partners or

 members are citizens. See, e.g., Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

 F.3d 1020, 1021-22 (11th Cir. 2004) (per curiam). “To properly allege the citizenship of an LLC,

 a party must identify all of the LLC’s members and their citizenships.” Alliant Tax Credit Fund

 XVI, Ltd. v. Thomasville Cmty. Housing, 2017 WL 4548066 (11th Cir. Oct. 12, 2017) (citation

 omitted). However, deficient allegations regarding citizenship may be cured through evidence in


                                                  -6-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 7 of 16 PageID 2423




 the form of an affidavit or declaration under penalty of perjury. See, e.g., Travaglio, 735 F.3d at

 1270 (allowing defective allegations regarding citizenship to be cured through record evidence).

        A. The Report and Recommendation

        Applying the principles stated above to determine the parties’ citizenship, Judge Irick

 found that Gemini Insurance failed to establish that the Court had subject matter jurisdiction over

 this case at the time it was removed, and it was not entitled to conduct jurisdictional discovery to

 demonstrate the Court has such jurisdiction. Doc. 67. Therefore, he recommended remand of the

 case to state court. Id. Although Gemini had established that the amount in controversy exceeded

 $75,000, Gemini had not established that there was complete diversity of citizenship between the

 parties at the time it removed the case. Doc. 67 at 3 n.3 (citing Doc. 1 at 13-14). Judge Irick found

 that, with regard to Gemini’s allegations of citizenship, Gemini had implicitly conceded that it

 could not demonstrate that the Court had subject matter jurisdiction over the case at the time it was

 removed, and this concession flowed from Gemini’s request for jurisdictional discovery to identify

 the members of two of the Plaintiffs –1662 Multifamily LLC and Hines 1662 Multifamily, LLC.

 Doc. 67 at 8 (quoting Lowery, 483 F.3d at 1217 (“The defendants’ request for discovery is

 tantamount to an admission that the defendants do not have a factual basis for believing that

 jurisdiction exists.”)). Judge Irick noted that without the information on the members’ citizenship

 for these two Plaintiffs, there was no way for the Court to determine whether the real parties in

 interest were completely diverse and, consequently, whether the Court had subject matter

 jurisdiction over the case at the time of removal. Id. He rejected Gemini’s argument that the Hines

 Entities’ refusal to disclose the identities of the members of two Plaintiffs (1662 Multifamily, LLC

 and Hines 1662 Multifamily, LLC) had created a “factual dispute” over diversity jurisdiction, and

 denied Gemini’s request for post-removal jurisdictional discovery to find out the correct

 citizenship of each Plaintiff. Id. First, he distinguished Gemini’s cited cases allowing such


                                                 -7-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 8 of 16 PageID 2424




 discovery, finding they all involved motions to dismiss for lack of personal jurisdiction, and the

 jurisdictional discovery sought was to challenge the factual assertions in the motion to dismiss,

 while in Gemini’s case there were no personal jurisdiction issues with their inherent factual

 disputes. Id.

         Second, Judge Irick found that the Eleventh Circuit’s decision in Lowery v. Alabama Power

 Co., 483 F.3d 1184 (11th Cir. 2007), mandated that Gemini was not entitled to jurisdictional

 discovery. Id. In Lowery, the Eleventh Circuit considered whether “a district court faced with

 insufficient evidence to establish [subject matter] jurisdiction, may, in assessing the propriety of

 removal, invoke discovery to supplement that evidence.” Id. at 1217. Judge Irick relied on the

 Eleventh Circuit’s analysis in Lowery where the Eleventh Circuit reasoned that a district court

 faced with insufficient evidence establishing diversity jurisdiction, should not allow supplemental

 discovery to determine if removal and federal subject matter jurisdiction exists. Id. Even if the

 defendant in a diversity case has no actual knowledge of the value of the claims, “the defendant is

 not excused from the duty to show by fact, and not mere conclusory allegation, that federal

 jurisdiction exists.” Id. Judge Irick noted that the Circuit found the defendant’s request for

 jurisdictional discovery amounted to an admission that it did not have a factual basis for believing

 the district court had subject matter jurisdiction over the case at the time it was removed” and the

 conclusion that “[t]he natural consequence of such an admission is remand to state court.” Id. at

 1217-18. Judge Irick then determined the issue in this case was identical to the issue the Eleventh

 Circuit addressed in Lowery because Gemini’s request for jurisdictional discovery “amounted to

 an admission that it did not have a factual basis for believing the Court had subject matter

 jurisdiction over the case at the time it was removed” and Plaintiffs’ refusal to disclose their

 members, post-removal, had not created a “factual dispute over diversity jurisdiction” which

 warranted jurisdictional discovery. Doc. 67 at 9. Since it was Gemini’s burden to provide the


                                                 -8-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 9 of 16 PageID 2425




 necessary information to establish that the real parties in interest were completely diverse and

 Gemini had failed to provide that information at the time of removal (and in response to the Order

 to Show Cause), Judge Irick recommended denial of Gemini’s request for jurisdictional discovery

 and remand of the case to state court “where Gemini can (and should have previously) conducted

 the necessary discovery to determine whether this case [was] removable.” Doc. 67 at 10 (citing

 Leonard, 279 F.3d at 972; Wozniak v. Dolgencorp, LLC, Case No. 8:09-cv-2224-T-23AEP, 2009

 WL 4015577, at *2-3 (M.D. Fla. Nov. 19, 2009) (denying request to conduct limited post-removal

 discovery to establish that the court has diversity jurisdiction and remanding case to state court)).

         B. Gemini’s Objection to the Report and Recommendation

         Gemini does not challenge any of the factual determinations by Judge Irick in (1) assessing

 the citizenship of the members of the Hines Entities’ and the Defendants; and (2) finding that

 Gemini failed to provide the information to establish that the real parties in interest were

 completely diverse at the time it removed the case and in response to the September 12, 2018 Order

 to Show Cause. See Docs. 53, 67. Instead, Gemini’s sole argument is that Judge Irick erred in

 applying the reasoning of Lowery to this case because Lowery is “factually distinguishable” and

 does not support denying jurisdictional discovery or ordering remand of the case. Gemini argues

 that the issue in this case is a different one—whether the parties are diverse for purposes of

 removal—and its Notice of Removal included sufficient evidence of diversity between the parties;

 even when Gemini sought contradictory evidence from the parties after removing the case, it

 received no relevant6 response. Doc. 68 at 2-3 (citing Doc. 1-4 to 1-6; Doc. 68-1).

         Gemini contends that district courts within the Eleventh Circuit have allowed jurisdictional

 discovery to resolve “factual disputes” regarding subject matter jurisdiction, citing Donovan v.




         6
           Only counsel for the nominal defendants responded, Doc. 68-2, and Judge Irick did not consider their
 citizenship. See Doc. 67 at 2 n.1.
                                                        -9-
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 10 of 16 PageID 2426




 Liberty Mut. Ins. Co., No. 6:16-cv-157, 2016 WL 890086, *2 (M.D. Fla. Mar. 9, 2016) and United

 Surgical Assistants, LLC v. Aetna Life Ins. Co., No. 8:14-cv-211, 2014 WL 4059889 (M.D. Fla.

 Aug. 14, 2014). Gemini argues that it is entitled to conduct jurisdictional discovery to resolve the

 “disputed facts” of citizenship raised by the affidavit the Hines Entities’ filed7 stating that some

 members of two Hines Entities are citizens of Arizona—which contradicts the citizenship

 allegations in Gemini’s Notice of Removal and the supporting attachments. Gemini asserts that

 the Report and Recommendation should be rejected and Gemini should be granted leave to conduct

 jurisdictional discovery.8 Doc. 68.

          Gemini also argues that Lowery is distinguishable because the plaintiffs in Lowery moved

 to remand the case, and the Hines Entities have not filed such a motion in this case, filing instead

 a “gratuitous” affidavit that “diversity is lacking.” Doc. 68 at 3. Gemini contends that Lowery does

 not preclude jurisdictional discovery to test the accuracy of sworn allegations in a “self-serving

 affidavit” like the one filed by the Hines Entities, and “[i]t is fundamentally unfair to allow a

 plaintiff to provide an affidavit alleging that the parties are not diverse and then deprive the

 defendant of the opportunity to conduct discovery regarding those allegations” through written

 discovery and depositions. Id. Gemini argues that this is especially true since the Hines Entities

 “created the issue” over lack of citizenship and they should not be able to use their affidavit and

 confidential documents of the LLC’s membership as “a sword and shield to kick [the case] out of


           7
             Judge Irick noted that the Plaintiffs provided a supplemental affidavit (Doc. 65) which “contain[ed]
 slightly more detail than the first one. See Doc. 67 at 5 n.6.
           8
             The Court rejects Gemini’s argument that allowing additional discovery regarding subject matter jurisdiction
 is consistent with the Eleventh Circuit’s policy of resolving issues “on the merits,” rather than on “procedural
 technicalities.” Doc. 68 at 9. If the Court does not have jurisdiction based on complete diversity of the parties as
 required by § 1332, that is an issue of subject matter jurisdiction and invokes federalism concerns. See Gardner v.
 Allstate Indem. Co., 147 F. Supp. 2d 1257, 1264 (M.D. Ala. 2001) (noting that the diversity jurisdiction statute is
 strictly construed because of the significant federalism concerns raised by federal courts passing on matters of state
 law). It is not a “procedural technicality” which can be easily resolved through amendment of the notice of removal
 by the removing defendant. Cf. Corp. Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561 F.3d 1294, 1297 (11th Cir.
 2009) (holding that the removing defendant’s failure to specifically allege citizenship in a notice of removal where
 subject matter jurisdiction existed was a procedural issue which could be corrected by an amendment to establish
 diversity jurisdiction).
                                                         - 10 -
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 11 of 16 PageID 2427




 federal court while depriving [Gemini] of the ability to challenge [the] sworn testimony.” Id.

 Gemini also argues that, “as a matter of law,” it is “entitled to evidence establishing the citizenship

 of each member and partner of the plaintiff at the time of removal” or else a plaintiff with a

 preference for state court could deprive a defendant who desires to remove a case to federal court

 based on a plaintiff’s “self-serving affidavit.” Doc. 68 at 4, 9.

        C. Hines Entities’ Response to Gemini’s Objection

        The Hines Entities argue that Judge Irick correctly determined Gemini failed to establish

 diversity jurisdiction existed at the time of removal, and Gemini is not entitled to post-removal

 jurisdictional discovery based upon binding Eleventh Circuit precedent, including Lowery, and

 several other Middle District cases. Doc. 69 (citing Dollar Rent A Car, Inc. v. Westover Car Rental,

 LLC, No. 2:16-CV-363-FTM-29CM, 2017 WL 1906296, (M.D. Fla. May 10, 2017) (denying “use

 of the discovery mechanisms of federal court” to conduct jurisdictional discovery to support

 subject matter jurisdiction in federal court) and a second case). They argue that the Notice of

 Removal was deficient because it failed to allege every member of each LLC and their citizenship

 at the time of removal on July 17, 2018 (using a chart created in 2013 for an unrelated action), and

 diversity jurisdiction does not exist in this case because certain members of two of the Plaintiff

 LLCs and Defendant Ironshore Insurance are all citizens of Arizona. The Hines Entities argue that

 they should not have to supplement Gemini’s failure to assert diversity jurisdiction when Gemini

 should have done so before removing this case to federal court.

        D. Discussion

        As an initial matter, Gemini mischaracterizes the burden it has upon removal of the case to

 federal court. Gemini, as the removing defendant, bears the burden of establishing that the Court

 has subject matter jurisdiction over the case. “[T]he party asserting federal jurisdiction in a removal

 case bears the burden of showing, at all stages of the litigation, that the case is properly before the


                                                 - 11 -
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 12 of 16 PageID 2428




 federal court.” See Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007); Leonard v. Enter.

 Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (holding that the removing defendant bears the

 burden of proving federal jurisdiction)). Moreover, federal courts have the obligation, in every

 case, to “zealously insure that jurisdiction exists,” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th

 Cir. 2001), obligating it “to inquire into subject matter jurisdiction sua sponte whenever it may be

 lacking.” Hernandez v. U.S. Atty. Gen., 513 F.3d 1336, 1339 (11th Cir. 2008); see also Hertz Corp.

 v. Friend, 559 U.S. 77, 94, 130 S. Ct. 1181, 1193, 175 L. Ed. 2d 1029 (2010) (holding that the

 court has an independent obligation to determine whether subject-matter jurisdiction exists, even

 when no party challenges it).

        The Lowery decision unequivocally makes clear that a removing defendant in a diversity

 case may not remove the action on a likelihood or probability that the federal court has jurisdiction,

 and then, once challenged, seek jurisdictional discovery to support the removal after the case

 arrives in federal court. “Post-removal discovery for the purpose of establishing jurisdiction in

 diversity cases cannot be squared with the delicate balance struck by Federal Rules of Civil

 Procedure 8(a) and 11 and the policy and assumptions that flow from and underlie them.” Lowery,

 483 F.3d at 1215. “Sound policy and notions of judicial economy and fairness” dictate that federal

 courts not allow jurisdictional discovery. Id. at 1216. “The removing defendant in a diversity case

 must allege the factual bases for federal jurisdiction in its notice of removal under § 1446(a), and

 the defendant must show by fact, and not mere conclusory allegation, that federal jurisdiction

 exists.” Id. at 1217. By removing the action to federal court, the defendant has represented to the

 court that the case belongs before it and “[h]aving made this representation, the defendant is no

 less subject to Rule 11 than a plaintiff who files a claim originally.” Id. If “a defendant [] files a

 notice of removal prior to receiving clear evidence that the action satisfies the jurisdictional

 requirements, and then later faces a motion to remand . . . the court should not reserve ruling on


                                                 - 12 -
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 13 of 16 PageID 2429




 the motion to remand in order to allow the defendant to discover the potential factual basis of

 jurisdiction.” Id. (emphasis added). As the Eleventh Circuit explained:

        Such fishing expeditions would clog the federal judicial machinery, frustrating the
        limited nature of federal jurisdiction by encouraging defendants to remove, at best,
        prematurely, and at worst, in cases in which they will never be able to establish
        jurisdiction.

                Here, Alabama Power is a removing defendant that has asserted no factual
        basis to support federal jurisdiction and now faces a motion to remand. As in the
        scenario above, the defendants here asked that the district court reserve ruling on
        the motion to remand so that they could conduct discovery to obtain information
        from the plaintiffs that would establish that the court has jurisdiction. The
        defendants' request for discovery is tantamount to an admission that the defendants
        do not have a factual basis for believing that jurisdiction exists. The natural
        consequence of such an admission is remand to state court.

                 Post-removal discovery disrupts the careful assignment of burdens and the
        delicate balance struck by the underlying rules. A district court should not insert
        itself into the fray by granting leave for the defendant to conduct discovery or by
        engaging in its own discovery. Doing so impermissibly lightens the defendant's
        burden of establishing jurisdiction. A court should not participate in a one-sided
        subversion of the rules. The proper course is remand.

 Id. at 1217-18 (emphasis added). The portion of the Lowery decision quoted above is the section

 of the decision that Judge Irick appropriately relied upon in recommending the denial of Gemini’s

 request for jurisdictional discovery and recommending remand of the case.

        To the extent Gemini argues that the Hines Entities should not be able to use the

 citizenship of their Arizona members “as a sword” to preclude Gemini from removing a case, the

 argument is a red herring. The Plaintiff-Hines-Entities’ citizenship (based on the citizenship of its

 members) is a fact that Gemini could have ascertained through discovery in state court. There must

 be complete diversity of citizenship between the parties for the court to have subject matter

 jurisdiction over the case; and the parties cannot waive or consent to jurisdiction to overcome the

 Court’s lack of subject matter jurisdiction. Federal courts are tribunals of limited jurisdiction with

 the power to decide only certain types of cases, and the parties cannot consent to jurisdiction when

 it has not been authorized by Congress or the Constitution. See Fitzgerald v. Seaboard Sys. R.R.,
                                                 - 13 -
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 14 of 16 PageID 2430




 760 F.2d 1249, 1251 (11th Cir. 1985) (per curiam). Thus, whether or not the Hines Entities moved

 to remand the case makes no difference if the parties are not completely diverse because the Court

 then lacks subject matter jurisdiction and the case must be remanded, even if the lack of complete

 diversity at the time of removal is not detected until after judgment has been entered, when the

 judgment is on appeal; the case then will be remanded to be tried anew in state court. See, e.g.,

 Bldg. Materials Corp. of Am. v. Henkel Corp., No. 6:15-CV-548-ORL-22GJK, 2017 WL 4082440,

 at *2 (M.D. Fla. Apr. 17, 2017) (remanding case to state court from which it was removed because

 once counsel for the corporate defendant corrected the citizenship allegations, defendant conceded

 diversity jurisdiction had not existed at the time the case was removed), appeal dismissed as moot,

 2017 WL 5997406 (11th Cir. Aug. 23, 2017).

        Gemini also argues that Lowery did not reach the issue of an opposing party’s “refusal to

 produce evidence” to the removing party and jurisdictional discovery should be allowed “to refute

 a party’s self-serving affidavit,” even when it is provided after removal. Doc. 68 at 5. As the

 Eleventh Circuit explained in Lowery, jurisdictional discovery must be conducted by the removing

 defendant prior to removal such that Gemini as the removing defendant can represent, subject to

 the requirements of Rule 11, that the federal court has diversity jurisdiction over the claims in the

 case. See Lowery, 483 F.3d at 1217 & n. 74 (the removing defendant’s representations are subject

 to Rule 11 the same as a plaintiff who files a claim originally, as well as under § 1446). Otherwise,

 the removing defendant who a district court allows to conduct post-removal discovery engages in

 a “fishing expedition” that “clogs the federal judicial machinery” and “encourages the defendant”

 to “remove the case prematurely.” Id. at 1218.

        Moreover, the Middle District of Florida case Gemini cites in its Objection (Doc. 68) as

 allowing “jurisdictional discovery,” Donovan v. Liberty Mutual Insurance Company, did not

 involve any discovery related to a party’s citizenship, which was an undisputed issue in the case;


                                                  - 14 -
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 15 of 16 PageID 2431




 in allowing the discovery, the magistrate judge in the case relied on non-binding, out of circuit

 cases which pre-dated the Eleventh Circuit’s decision in Lowery. No. 6:16-cv-157-22TBS, 2016

 WL 890086, *2 (M.D. Fla. Mar. 9, 2016) (Smith, M.J.)9 (citing Fed. Ins. Co. v. Richard I. Rubin

 & Co., Inc., 12 F.3d 1270, 1285, n. 11 (3rd Cir. 1993); Rose v. Cont'l Aktiengesellscharft (AG),

 No. Civ.A. 99-3794, 2001 WL 236738, at *4 (E.D. Pa., Mar. 2, 2001); cf. Bennett v. USA Water

 Polo, Inc., No. 08-23533-CIV, 2009 WL 1089480, at *2 (S.D. Fla. Apr. 21, 2009) (district court’s

 decision to allow discovery based on pre-Lowery Eleventh Circuit case of Williams v. Best Buy

 Co., 269 F.3d 1316, 1319-20 (11th Cir. 2001), which did not address jurisdictional discovery)).

          The only other post-Lowery case cited by Gemini, United Surgical Assistants, LLC v. Aetna

 Life Insurance. Company, No. 8:14-cv-211, 2014 WL 4059889, *2 (M.D. Fla. Aug. 14, 2014), is

 distinguishable because the discovery that the court ordered was primarily to determine whether

 federal question jurisdiction existed over the putative ERISA claim under the “complete

 preemption” doctrine; the court never reached the diversity issue. In Lowery, the Eleventh Circuit

 specifically limited the holding to diversity cases, and distinguished cases involving federal

 question issues, stating that some discovery was allowable in those cases because “federal question

 jurisdiction is to some extent intertwined with the existence of a valid federal claim on the merits,

 it has long been established that federal question cases require a stricter standard for dismissal on

 jurisdictional grounds.” Lowery, 483 F.3d at 1216 n.71 (citing Bell v. Hood, 327 U.S. 678, 682–

 83, 66 S.Ct. 773, 776, 90 L.Ed. 939 (1946); Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 733–34

 (11th Cir. 1982)).

          Although Gemini argues as though its removal petition was correct when it remove the

 case, and only later the Hines Entities affidavit challenged some of the factual underpinnings, that


          9
            Although the Donovan case was assigned to the undersigned, no appeal was taken from the decision to
 grant jurisdictional discovery and this Court did not have occasion to review the decision to allow jurisdictional
 discovery contrary to Lowery. Moreover, the case was remanded for a lack of amount in controversy. Donovan,
 2016 WL 9525421, at *1.
                                                         - 15 -
Case 6:18-cv-01147-ACC-DCI Document 72 Filed 12/20/18 Page 16 of 16 PageID 2432




 is clearly not the case based on the detailed and lengthy September 12, 2018 Order to Show Cause

 from Magistrate Judge Irick which set forth a number of defects in the Notice of Removal (Doc.

 53). Moreover, Gemini failed to properly set forth a number of limited partnership citizenship

 allegations and failed to properly set forth its own citizenship.

        After an independent de novo review of the record in this matter, including the Objections

 filed by Gemini (Doc. 68), the Court agrees entirely with the findings of fact and conclusions of

 law in the Report and Recommendation.

        Based on the foregoing, it is ordered as follows:

            1. The Report and Recommendation filed October 15, 2018 (Doc. 67) is ADOPTED

                and CONFIRMED and made a part of this Order.

            2. Gemini Insurance’s Motion for leave to conduct jurisdictional discovery (Doc. 62)

                is DENIED.

            3. The Case is hereby REMANDED to the Circuit Court for the Ninth Judicial

                Circuit, in and for Osceola County, Florida (Case Number 2018-CA-1845).

            4. The Clerk is DIRECTED to close the file.

        DONE and ORDERED in Chambers, in Orlando, Florida on December 20, 2018.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties
                                                 - 16 -
